Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-33 are pending and examined.

Specification 
4.	The specification is objected for lacking a deposit date and a deposit number: on page 43 there is a “_______” instead of the required deposit date and because there is a “_______” where there should be an NCIMB No. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.

Claim Objections
Claim 2 is objected to for reciting a comma prior to the limitation “a cell”.
Claim 15 is objected to for reciting the limitation “melon” as opposed to watermelon. Applicant is advised to replace “melon” with --watermelon-- in claims 15, 23, 33 and any other instance in which the limitation “melon” is recited as they are different from watermelons.
In claim 15, it is advised that the limitation --seed-- be inserted following “watermelon plant” in line 1 as this method results in the production of a seed and not a plant.
In claims 16 and 17, the limitation “The” should be replaced with --A-- to properly refer back to the claim from which it depends.
In claims 19 and 20, the limitation --conversion-- should be inserted following the limitation “single locus”.
In claim 29, the limitation “intense” should be italicized.
In claim 33 step c., the limitation “a” prior to “subsequent” should be replaced with --the-- to properly refer back to the subsequent generation as recited in part b.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22, 23, 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is drawn to a method of introducing a single locus conversion into a plant of watermelon variety NUN 31812 WMW wherein the single locus conversion confers enhanced nutritional quality.
The metes and bounds the claim are indefinite because the traits of yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are subjective terms not clearly defined by those skilled in the art, and Applicant does not specify what is desired with regard to these traits. 
For example, the limitation “storage properties” is unclear as the specification fails to define the limitation and thus may encompass any period that is long or short or under different temperatures desired, e.g., longer storage period, shorter storage period, storage under certain temperatures, etc.
Additionally, in claim 29, it is unclear what trait is conferred by a mutation in the intense gene: it is not known what trait is imparted by the mutated gene. 
Claims 22 and 29 recite the same limitations and are therefore rejected for the same reason as provided for claim 20. To overcome this rejection it is suggested that these limitations be removed from the claims.
Claim 23 is drawn to a melon plant produced by introducing a desired trait into watermelon variety NUN 31812 WMW. The metes and bounds of the claim are indefinite because it is unclear if the claimed plant has all the physiological and morphological characteristics of watermelon variety NUN 31812 WMW in addition to the desired trait, or if the claimed plant comprises one or more of the physiological and morphological characteristics of watermelon variety NUN 31812 WMW that are replaced with the desired trait. 
If Applicant intends the latter, it is unclear what physiological and morphological characteristics of NUN 31812 WMW have been replaced. For examination purpose, the Office interprets claim 23 to mean all the physiological and morphological characteristics of watermelon variety NUN 31812 WMW are retained and further comprises the desired trait. 
To obviate this rejection it is suggested the limitation --further-- be inserted prior to the limitation “contains”.
Claim 33 part d. recites the limitation “and/or” rendering the metes and bounds of the claim indefinite because it appears as both steps b. and c. are required to practice the method as opposed to repeating only step b. or c.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.
The specification teaches that watermelon variety NUN 31812 WMW was developed from male and female proprietary inbred lines and is uniform and stable (¶ 195).
However, the specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.
A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT deposited the seeds at the ATCC in accordance with 37 CFR 1.801-1.809 or indicated an intention to deposit the seeds in accordance with the Budapest Treaty, and has not stated that all restrictions upon availability to the public will be irrevocably removed upon granting of a patent.  
Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.

Claims 8, 14-23, 29 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
Claim 8 is drawn to a tissue culture produced from a plant part of NUN 31812 WMW that is derived from an embryo while claims 14 and 15 are drawn to a method comprising crossing a plant of NUN 31812 WMW with a second watermelon plant to produce seed, and claims 18 and 21  are drawn to a plant produced by making crosses.
Similarly claim 33 is drawn to a method whose first step is preparing a progeny watermelon plant derived from NUN 31812 WMW by crossing it with itself or a second watermelon plant.  
However, it is noted NUN 31812 WMW is a triploid watermelon plant, and that triploid watermelon plants are sterile and do not produce progeny (e.g., see ¶ 7; see also Table 1 and ¶10). Thus, they cannot be crossed, do not produce embryos, and the skilled practitioner would be unable to predictably practice the methods or make the seed as claimed. 
Regarding the methods of claim 19 and 20 and the plant produced therefrom as encompassed by claim 21, the claimed method will not produce a plant that comprises the single locus conversion and otherwise retains all of the physiological and morphological characteristics of NUN 31812 WMW.
As noted above, NUN 31812 WMW a triploid watermelon plant and thus sterile. However, even if it were fertile, it is presumed to be a hybrid of a tetraploid parent and a diploid parent (¶195).  Its gametes would be a mixture of chromosomes from its parents, in which crossing over has occurred.  When the hybrid is crossed to another watermelon plant, the progeny are all diverse, with each trait that is heterozygous in the hybrid segregating in the progeny such that no amount of continued backcrossing would generate a plant that otherwise retains all of the physiological and morphological characteristics of NUN 31812 WMW.
The only way to introduce a single locus conversion into a hybrid plant like NUN 31812 WMW would be to introduce the trait, by backcrossing, into one or both of its inbred parents to generate parent plant(s) with the single locus conversion and otherwise retains all of the physiological and morphological characteristics of the parent plant(s), then crossing the resulting parent plants to produce the claimed plant.  However, the parents are not described in the specification and are not deposited under 37 CFR 1.801-1.809.
As noted above with respect to claims 20, 22 and 29, the limitations yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are subjective terms which are not clearly defined by the instant specification.
Here, the specification fails to teach how to predictably obtain any of these traits and what the skilled artisan would expect to obtain with respect to these traits.
This guidance is critical because it is understood that different genes each contribute to a resulting trait. Without knowing what is desired with regard to these traits (e.g., longer storage period, shorter storage period, etc.), the skilled artisan cannot make and use the claimed invention without undue experimentation. Moreover, these traits may involve multiple genes, none of which is taught. 
Moreover, and with respect to claims 20 and 29, neither the specification nor the art teach mutations or single locus conversions for conferring these traits. The locations of the genes or their markers are necessary to determine introgression events of the desired genes, yet the specification fails to provide this guidance. It is unpredictable The mutations or single locus conversions that confer the claims traits are unpredictable.
Regarding the intense gene as encompassed by claim 29, the specification fail to teach or provide guidance or working examples, and the art fails to teach, of a mutation in said gene for conferring a desired trait. 

Claims 8, 14-23, 29 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 is drawn to a tissue culture produced from a plant part of NUN 31812 WMW that is derived from an embryo while claims 14 and 15 are drawn to a method comprising crossing a plant of NUN 31812 WMW with a second watermelon plant to produce seed, and claims 18 and 21  are drawn to a plant produced by making crosses.
Similarly claim 33 is drawn to a method whose first step is preparing a progeny watermelon plant derived from NUN 31812 WMW by crossing it with itself or a second watermelon plant.  
As discussed above, NUN 31812 WMW is a triploid watermelon plant, and that triploid watermelon plants are sterile and do not produce progeny (e.g., see ¶ 7; see also Table 1 and ¶10). Thus, they cannot be crossed, do not produce embryos such that the embryos, seeds, plants and methods as encompassed by claims 8, 14, 15, 16, 17, 18, 21 and 33 are not adequately described.
Furthermore, it is noted that claims 8 and 16-18 encompass embryo, seed, plant and first generation progeny plant are F1 progenies of NUN 31812 WMW, which is a hybrid plant where its genome is heterologous at every locus. 
When NUN 31812 WMW is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies would inherit. The specification does not describe a representative number of F1 progenies of the deposited hybrid to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed F1 progenies. 
No identifying characteristics are set forth for the F1 progenies. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F1 progenies, absent further guidance such that the skilled artisan would not be of the opinion that Applicant possesses  the claimed embryo, seed, plant and first generation progeny plants as claimed.
Regarding the methods of claim 19 and 20 and the plant produced therefrom as encompassed by claim 21, the claimed method will not produce a plant that comprises the single locus conversion and otherwise retains all of the physiological and morphological characteristics of NUN 31812 WMW.
As previously noted, NUN 31812 WMW a triploid watermelon plant and thus sterile. However, even if it were fertile, it is presumed to be a hybrid of a tetraploid parent and a diploid parent (¶195).  Its gametes would be a mixture of chromosomes from its parents, in which crossing over has occurred.  When the hybrid is crossed to another watermelon plant, the progeny are all diverse, with each trait that is heterozygous in the hybrid segregating in the progeny such that no amount of continued backcrossing would generate a plant that otherwise retains all of the physiological and morphological characteristics of NUN 31812 WMW.
The only way to introduce a single locus conversion into a hybrid plant like NUN 31812 WMW would be to introduce the trait, by backcrossing, into one or both of its inbred parents to generate parent plant(s) with the single locus conversion and otherwise retains all of the physiological and morphological characteristics of the parent plant(s), then crossing the resulting parent plants to produce the claimed plant.  However, the parents are not described in the specification and are not deposited under 37 CFR 1.801-1.809.
As noted above with respect to claims 20, 22 and 29, the limitations yield, storage properties, color, flavor, size, firmness, enhanced nutritional quality, post-harvest quality and ripening are subjective terms which are not clearly defined or described by the instant specification.
Here, the specification fails to describe how to predictably obtain any of these traits and what the skilled artisan would expect to obtain with respect to these traits.
This description is critical because it is understood that different genes each contribute to a resulting trait. Without knowing what is desired with regard to these traits (e.g., longer storage period, shorter storage period, etc.), the skilled artisan would not be led to believe Applicant possesses the plants as claimed.
Moreover, and with respect to claims 20 and 29, neither the specification nor the art describe mutations or single locus conversions for conferring these traits. The locations of the genes or their markers are necessary to determine introgression events of the desired genes, yet the specification fails to provide this description. 
Regarding the intense gene as encompassed by claim 29, the specification fail and art fails to describe, in fact, a mutation in said gene for conferring a desired trait. 

Conclusion
No claim is allowed.
The closest prior art appears to be Chang (Pub. No. US 2019/0343063 A1) which teaches watermelon variety NUN 31607 having many of the same characteristics as the instantly claimed variety (see p. 14, Table 1). However, a complete search at this time is not possible as the parents used to arrive at the instantly claimed variety have not been disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        



Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a deposited watermelon variety, but the instant specification is silent about what starting materials and methods were used to produce the plant variety.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations / denominations used for the original parental lines and the claimed line(s).  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662